Citation Nr: 1607175	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-27 640	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1973.  He died in August 2008. The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, denied her claim of entitlement to service connection for the cause of his death.

The appellant-widow had a videoconference hearing in March 2014.  The undersigned Veterans Law Judge (VLJ) of the Board presided and a transcript of the hearing is of record.  The Board held the record open an additional 60 days following the hearing to allow the appellant time to obtain and submit supporting evidence, which she later did in June 2014 and waived her right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2015).

In August 2014 the Board remanded the claim for further development, including especially for a medical opinion needed to assist in deciding the claim.  There were differing opinions in the file concerning whether treatment (more specifically, prescribed medications) for service-connected disabilities had caused or contributed substantially or materially to the Veteran's death, so the Board requested supplemental medical comment on this determinative issue to try and resolve this conflict.  Unfortunately, however, as will be discussed, the additional medical opinion obtained on remand is not entirely responsive to the critical questions the Board asked.  So, regrettably, the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


In rather recent, September 2014, correspondence the appellant's attorney requested another hearing before the Board to offer additional testimony in this matter.  However, as mentioned, the appellant-widow already has been provided a hearing before the Board in March 2014, and claimants are only entitled to one hearing concerning a particular issue.  See 38 C.F.R. § 20.700(a) (2015).  Additional hearings are discretionary.  The hearing in March 2014 was regarding this same cause-of-death claim.  The appellant-widow has not identified any reason why that hearing was inadequate or specified what additional evidence she would present during an additional hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010), citing 38 C.F.R. § 3.103(c)(2).  Consequently, the required good cause has not been shown for permitting an additional hearing concerning this identical issue.

This appeal, however, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the prior August 2014 remand, the Board requested that the AOJ obtain a supplemental opinion regarding this claim.  Specifically, the remand instructed the reviewing clinician to provide an opinion on whether the Veteran's death from a probable myocardial infarction (i.e., heart attack) was related to the treatment he had received from VA, specifically, the documented prescriptions he had received over the years, including especially for trazodone, mirtazapine, quetiapine, venlafaxine, and bupropion.  Additional comment was needed concerning whether his death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that hospital care or medical treatment, including indicating whether VA had failed to exercise the degree of care that would be expected of a reasonable health care provider and, if so, whether the proximate cause of the Veteran's death was related to an event that was not reasonably foreseeable.  Still further comment was needed concerning  whether there was informed consent, assuming it was necessary for the type of treatment he received.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The AOJ obtained a supplemental opinion later in August 2014.  The commenting clinician determined the preponderance of scientific medical evidence would not support the contention that the Veteran's psychiatric medications had contributed to the death of a patient who had known significant ischemic cardiac disease, in part related to his extensive smoking history.  This commenting clinician further concluded that a causal nexus of psychiatric medications causing the Veteran's death was not supported.  This examiner based his conclusions on a review of the claims folder, including the Veteran's prescribed medications at the time of his death, which were noted as lorazepam, citalopram, and olanzapine.

Significantly, though, that commenting clinician failed to indicate whether the Veteran's prescribed treatment over the years from VA, including with additional medications such as trazodone, mirtazapine, quetiapine, venlafaxine, and bupropion, had any significant or materially contributing role in his death.  Also, that clinician failed to provide an opinion on whether the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing that hospital care or medical treatment, or whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or whether the Veteran's death was an event that was not reasonably foreseeable.

These failings mean there has not been compliance, even the acceptable substantial compliance, with the Board's prior remand directives, which in turn requires the Board to again remand the claim to try and cure these deficiencies in the medical comment provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If still available, return the claims file to the August 2014 VA physician for still additional medical comment concerning the cause of the Veteran's death from a probable myocardial infarction.  Just as before, the claims file must be reviewed and this confirmed in this examiner's supplemental report.  Because the prior opinion did not respond to all of the questions that were asked, have the examiner also review that prior remand, as well as this one.

He should then provide an addendum opinion responding to the following questions:

(a) Was the Veteran's death from a probable myocardial infarction related to the treatment he had received from VA, specifically, the documented prescriptions he had received over the years, including especially for trazodone, mirtazapine, quetiapine, venlafaxine, and bupropion?  [Note:  the prior opinion only disassociated other prescribed medications from the Veteran's death, not also these, so these, too, must be considered.]  If, as an example, the medications considered following the prior remand are merely generic equivalents of these additional ones, then this has to be expressly indicated, else, these additional medications also considered.

(b) Was the Veteran's death the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that hospital care or medical treatment?

(c) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(d) If so, was the proximate cause of the Veteran's death related to an event that was not reasonably foreseeable?

(e) Was there informed consent, if such was necessary for the type of treatment he received?  If not required, please also indicate.

It is most essential that the designee discuss the medical rationale of all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  The examiner should comment on the history of the Veteran's heart trouble (when commenting previously, the examiner characterized it as significant ischemic cardiac disease), as well as T.H.'s contention that certain of the Veteran's prescribed medications were inappropriate (contraindicated) for a person with his known heart issues to use, by themselves or in combination.

2.  Then readjudicate this claim for Dependency and Indemnity Compensation (DIC), both under the provisions of 38 U.S.C.A. §§ 1310 and 1151.  See also 38 C.F.R. § 3.361.  If this claim continues to be denied or is not granted to the appellant-widow's satisfaction, send her and her attorney a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant-widow has the right to submit additional evidence and argument concerning this claim the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

